     Case 3:20-cv-00307 Document 25 Filed 12/01/20 Page 1 of 1 PageID #: 71




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


JAMES E. HUGHES,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:20-0307

WESTERN REGIONAL JAIL,

                              Defendant.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the Court grant the Western Regional Jail’s motion to dismiss (ECF No. 8) and

dismiss the Western Regional Jail, removing said Defendant from the style of the case. Neither

party has filed objections to the Magistrate Judge’s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and GRANTS the Western Regional Jail’s motion to dismiss (ECF No. 8)

and DISMISSES the Western Regional Jail, removing said Defendant from the style of the case,

consistent with the findings and recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.

                                             ENTER:         December 1, 2020




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE
